Calhoon, J.,
delivered the opinion of the court.
Adele Taltavall about three years ago filed a bill in equity, making her husband and the appellee parties, in which she sought a decree for alimony, and, further, that certain land held by appellee be subjected to a lien for the alimony, and also averring in that bill that the land held and claimed by Marigny was a part of the homestead, and she had not joined in the conveyance to him, and so his title was void. To this bill the appellee, Marigny, demurred, and his demurrer was sustained, and the bill dismissed as to him, with costs. Mrs. Taltavall proceeded with her original bill, and got a decree fixing a lien on the property held by Marigny, and ordered its sale. There was no notice, actual or constructive, to Marigny, unless we can hold that he remained a party defendant to the original suit, although his demurrer had been sustained, and the bill dismissed as to him, and amendment not asked. This we cannot do. He was out, and never brought in again by any notice.
The suit now before us is on a bill filed by Marigny for injunction restraining the sale of the land, and the court below rendered a decree enjoining that sale, and that decree must be affirmed.

Affirmed.